Title: To George Washington from James Butler, 7 August 1793
From: Butler, James
To: Washington, George



Mt Vernon 7th August 1793

To his Excellency Geneal George Washington Esqr.
I received the honour of your Excellency’s letter Wherein you very justly Reproach me for giving 36 pints of rum To Tom: Davis While cutting the oats at Mansion house—that report Was Wrong & Erronious & done out of Misstake—the case Was really & truly thus: On Monday the 8th of July I prepar’d 12 cradlers to cut the Oats When I found it cou’d not be cut With Cradles, & knew (in the meantime) that the clover at Douge run Was rotting for Want of Being cut—I divid’d the cutters brought half of them to Douge run, & left the other half With Billy to cut the Oats They Were then after getting their Allowance of rum, & Meat, Which Was no more than a pint of rum & a pound of Meat to each man—Every Individual assur’d me that your Excellency always allowed ’em that—& I really cou’d not think, or Imagine, that any Person WhatsoEver dare ask, or even take, more

than What you allow’d them. Esspecially as I repeatly told them, that I shou’d, And Wou’d report every halfperth that Was given out of the Store your Excellency Will find by the book (Which I shew’d Mr Lewis When I received yr Excellency’s letter) that there Was no more than 8 pints of Rum given to the people cutting the Oats—& am Sorry to find Was Vastly too much—the clover at Douge run lay heavy on my mind Which caus’d me to Attend it from the first light, ’till dark, ’till it was Stackt. & When I came home at night I took the acct from Mrs Ellis—Mr Lewis Since he came here Sees every thing given out of the Store And keeps an acct of it—& indeed it makes me happy to find that no More rum is to be given out—On Enquiry I find that the grind Stone Soe Call’d by Mrs Ellis & report’d to be given Tom. Davis, is but a Scyth Stone And the pair of hinges given to Tom: Green Was for the Cloath’s-horse.
I hbly beg leave to assure your Excellency that Noe man can pay closer attention to his buisness than I do, I never quit Sight of it from Sun rise ’till Sett, & Shall Venture to add that the People under my care Works as much, if not more, than their equal Number of hands on any part of your Excellencys Estate.
But it damps my Spirits, & makes my mind very unhappy to find that your Excellency is inclin’d to think that I am not attentive—But when you come to View the Work, I hope you Will alter your opinion—nothing cou’d make me more happy than your Excellencys approbation, & indeed it Shall be my constant Study to deserve it. I have the honour of being your Excellencys most obt hble Servt

Jams: Butler

